Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 08, 2015

The Court of Appeals hereby passes the following order:

A16D0063. MARRICO J. YOUNG v. CHARLES P. ROSE, JR.

      Marrico J. Young seeks discretionary review of the trial court’s order denying
the filing of his proposed pro se mandamus action seeking to obtain a ruling on a
pending motion in his criminal case. The Supreme Court, however, has exclusive
appellate jurisdiction over all cases involving extraordinary remedies, including
mandamus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (5); Ladzinske v. Allen,
280 Ga. 264 (626 SE2d 83) (2006) (“‘[C]ases involving the grant or denial of
mandamus are within the exclusive jurisdiction of [the Supreme] Court without
regard to the underlying subject matter or the legal issues raised.’”). Accordingly,
this application is hereby TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            10/08/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.